PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/811,220
Filing Date: 30 Jun 2010
Appellant(s): Klein et al.



__________________
Michael Ben-Shimon Reg. No. 69,610 
and 
Ryan McCormick Reg. No. 73,188

For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 02/11/2021
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated Sep. 16, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
None

(2) Response to Argument
	IV. ARGUMENT (Page 8 of Appeal Brief)

	A. Claims 26, 46, 82, 83, 85, and 98 are objected to
	Appellant argues, Both terms indicate a message and there is no other term which would make it unclear whether  "the message" and "the digital telephone message" are the same message. Accordingly, the  objection is improper.
	In response, clearly, the term “the message” is not the same as "the digital telephone message" because “the message” encompasses a variety of messages that can be different than "the digital telephone message". Thus, the objection is proper.  
B. Claims 26, 66, 82, 83, and 92 are rejected under 35 USC §112 for failing to comply with the written description requirement (Page 8 of Appeal Brief)
Pages 9-11 of Appeal Brief,   

In response, to the contrary and in fact, as described in the original specification, a link is inherent to the term script code. In view of the original specification, disclosed on page 7: 16-18, “the user action includes activating code received with the message. According to some embodiments of the invention, the user action includes activating a script received with the message.” Disclosed on page 35: 13-15, “The enhanced native SMS client software optionally parses the SMS text and optionally uses at least some of the SMS text as a directive or script for execution.” Hence the SMS text is the script code for execution. That is, a link also contains text script that can be actuated/executed for rendering a display hence a link can be interpreted as script code or vice versa according to the original specification. Also, as disclosed on page 35: 25-29, “In some embodiments of the invention the indication that a response is desired optionally comprises text conforming to a mark-up language. By way of a non-limiting example, the mark-up language is XML.” That is, in view of the original specification, by way of a non-limiting example, comprises text conforming the mark-up language is XML. Hence, a link or a hyperlink  is known as a HTML (Hyper Text Markup Language) is similar to the mark-up language XML and is specified in the specification. Therefore, by way of a non-limiting example, a link is inclusive and/or implied in the specification. Further, disclosed on page 36: 5-13, “In some embodiments of the invention the code optionally comprises a text messaging program. In some embodiments of the invention the code is 
“Appellants' Specification does not expressly define the term "script code." In describing certain embodiments of the invention, the Specification states, for example, the SMS client software parses the SMS text and "optionally uses at least some of the SMS text as a directive or script for execution." Spec. p. 35, 11. 13-15.   The Specification also states "the indication that a response is desired optionally comprises code, executable at the receiver" and in other embodiments "the code comprises a script to be optionally run by the receiver." Spec. p. 36, 11. 3--4, 9-10. In view of the Specification, we conclude the broadest reasonable interpretation of the term "script code" is "executable code." Thus, we also conclude, as does the Examiner, that Diddee's disclosure of a link that can be actuated-executable code-discloses the claimed "script code." See Ans. 3.” 
Therefore, Appellant is not in compliant with the 112(a) written description by further limiting the claim with a script code that is not a link to information external to the digital tele message. 
Pages 12-15 of Appeal Brief,
Appellant argues with respect to a link and hyperlink from various Internet sources such as Merriam Webster, Wikipedia, etc. that a link does not read on script code.
In response, according to an Internet source, https://developer.mozilla.org/en-US/docs/Web/HTML/Element/script, a link is as follows:         

    PNG
    media_image2.png
    602
    735
    media_image2.png
    Greyscale


Page 15 of Appeal Brief, 
Appellant argues, With respect to the script code being adapted to be executed automatically without intervening action by a user of the mobile telephone device, Appellant submits that these features are clearly supported by at least page 3, lines 16-18 and page 20, lines 4-6 of the Specification as originally filed. In particular, on page 3, the Specification states that "Some embodiments of the invention enable message response even without opening the message, because the type of message is immediately indicated, and the response is available before opening." Specification, page 3, lines 16-18 (emphasis added). In other words, the script code allows for message response without opening the message. Since the script code includes the instructions allowing for responding to the message, the Specification clearly supports that the script code is executed without user intervention.
In response, the specification “Some embodiments of the invention enable message response even without opening the message, because the type of message is immediately indicated, and the response is available before opening.” does not recite and/or imply “script code” performing the function as asserted by the Appellant.   
Appellant argues, Moreover, the Specification clarifies that, in at least some embodiments, "the activation is performed by a single action." See, for example, 
In response, page 5 of the specification only describes an aspect of activation at the recipient for sending the predefined response is performed by a single action only to send the response. It is in nowhere it specifies in any manner the combination of executing by the script code as asserted in the argument. In summary, the rejection under 112(a) written description is proper and therefore should be maintained.  
C. Claims 26, 35, 82, 83, 90-94, 96-97, and 99 are rejected under 35 USC §103 as allegedly being unpatentable over Diddee (US Pat. Pub. No. 2006/0026256) in view of Petrack (US Pat. No. 7,412,486) (Page 15 of Appeal Brief)
Page 17 of Appeal Brief, 
Appellant argues, Script code embedded within HTML of a messaging page is not comparable to a digital telephone message including script code. Petrack still fails to teach that a digital telephone message includes such as script code. 
In response, Petrack discloses col 1: 40-45 message client applications can operate on computer platforms including personal computers, cell-phones, PDAs and 
Appellant argues, previously argued that the structured communication (i.e., the item in Diddee which was alleged to be comparable to the claimed digital telephone message) is not a script code and does not also include therein code which provides the functionality for displaying the message. Diddee featuring a structured communication component (not the structured communication) provides the functionality for displaying the structured communication.   
In response, the claim recites, in part, the digital telephone message further includes a script code that is not as link to information external to the digital telephone message and which is adapted to be executed automatically without intervening action by the a user of the mobile telephone device. The claim does not recite the script code executes itself without being assisted by any other component(s) of the mobile telephone device, instead, the script code is “to be executed”.  Therefore, the script code is being executed by a thing and/or component. With that, Diddee discloses ([0032] a structured communication has been embedded in the instant message and provide functionality to allow instant messenger component 214 to display that structured communication to the user), hence the structured communication is adapted 
As to show the obviousness, the non-final office action applies how Petrack discloses Figure 3, instant message 220 and message 221 each includes a message script code 235 and 225 respectively, and col 21: 5-8, As illustrated in the above example JavaScript computer programming language source code, this set of programming script code functions can be embedded within the HTML of a messaging page 220 hence it is a digital telephone message including script code which can obviously be modified to be integrated as part of the structural communication of Diddee for further enhancing how the message can be displayed on a recipient display. Therefore, the claimed invention is made obvious by the combination of Diddee and Petrack invention. 
With regarding to Appellant’s “see the response to the Final Office Action dated May 28, 2020, pp. 14-16.” Appellant is reminded that the Appeal Brief is to the Non-Final Office Action dated Sep. 16, 2020.  
Page 18 of Appeal Brief,
With respect to Appellant’s remarks related to other applications, Appellant should note that each of the applications was prosecuted with different considerations 
“We find that the extrinsic evidence submitted by Appellant, namely the Wikipedia "Scripting language" article, is vague and unspecific in regard to the meaning of "script code." We also find it is unhelpful because it essentially defines the term using the term itself-"'script' is a program ... and includes code written in the scripting language." Thus, in view of the evidence and arguments presented, particularly the language of claim 75 and the discussion of "script code" in the Specification, we conclude that the broadest reasonable interpretation of the term "script code" is "executable computer program instructions."” 
	Therefore, in view of the “script code”, the interpretation under examination has not changed. The prior art rejection was based on case by case basis.  
Appellant argues, Petrack does not fill this gap and, in contrast, has essentially the same issue as Diddee. Namely, in direct contrast to the explicit features of the claims requiring that the  digital telephone message include a script code, Petrack, like Diddee before it, specifically teaches separate and different components including the message itself and the script code for displaying the message.
	In response, Petrack does fill the gap by integrating the structured communication with HTML link comprises script code. Further, as the claim recites, in part, the digital telephone message comprising a question and a sender-defined response, wherein the sender-defined response includes a plurality of options to select from, wherein the digital telephone message further includes a script code that is not a link to information external to the digital telephone message and which is adapted to executed automatically without intervening action by a user of the mobile telephone device, … , the mobile telephone device comprising: a receiving unit …, a notification unit …, and a response activation unit, for automatically displaying the sender-defined response without any intervening action by the user of the mobile telephone. 
Thus, as recited, the script code is, in fact, being executed by a separate component which is the response activation unit of the mobile telephone. 
	Appellant argues, As to the motivation for combining the references, any such motivation is insufficient at least insofar as the references do not, either individually or in combination, teach all of the claim features. As a result, a person having ordinary skill in the art would not be motivated to create the claimed invention in view of these references.
	In response, it is sufficient because as Diddee discloses a structured communication that functions and/or read on the claimed script code but lacks of description of a script code, hence whereas Petrack discloses instant message includes script code that is embedded within a HTML of the instant message for execution and displaying the content of the message in a defined output area. Therefore, the motivation for Diddee is to integrate a link as a script code as part of structured communication which is embedded in the instant message for displaying the message content to the recipient as disclosed by Petrack. Thereby the combination of the references is to improve user messaging functionality of using the link of HTML embedded with script code to enable the displaying of the message to the user.     

	Appellant argues, this benefit (i.e., allowing a user terminal to receive and display digital messages) is already present in Diddee and, as a result, a person having ordinary skill in the art would not be motivated to combine Diddee with other teachings in order to achieve this benefit. In light of this redundancy between the teachings of Diddee and the alleged benefit set forth by the Examiner, it becomes unclear exactly how this combination would improve message functionality. Absent any explanation as to why this supposed benefit is lacking in the primary reference, there is no reason why a person having skill in the art would seek to modify that primary reference to provide a redundant benefit. 
In response, there is no redundancy because Diddee discloses a structured communication that functions and/or read on the claimed script code but lacks of description of a script code, hence whereas Petrack discloses instant message includes script code that is embedded within a HTML of the instant message for execution and displaying the content of the message in a defined output area. Therefore, the motivation for Diddee is to integrate a link as a script code as part of structured communication which is embedded in the instant message for displaying the message content to the recipient as disclosed by Petrack. Thereby the combination of the references is to improve user messaging functionality of using the link of HTML embedded with script code to enable the displaying of the message to the user.     
Page 20 of Appeal Brief,
Independent claim 82 

Hence the response is the same as above for claim 26.
Independent claim 83
Appellant essentially repeats the arguments made herein above with respect to claim 26 and apply them to claim 83.
Hence the response is the same as above for claim 26.
Page 21 of Appeal Brief,
Claim 92
Claim 92 includes features to which the arguments made herein above with respect to claim 26 can be equally applied. Accordingly, Appellant essentially repeats these arguments and apply them to claim 98.
Hence the response is the same as above for claim 26.
Page 22 of Appeal Brief,
Appellant argues, Accordingly, claim 92, as well as claims 93-94, 96-97, and 99 which depend from claim 92, is allowable over the combination of Diddee and Petrack. Thus, the rejection is improper and must be reversed.
In response, claim 26, as responded above, is properly made obvious by the combination of the prior art, therefore the rejection is proper and should be maintained. Therefore, accordingly, claim 92, as well as claims 93-94, 96-97, and 99 which depend from claim 92, is rejected over the combination of Diddee and Petrack should be maintained.  
D. Claims 27-28 are rejected under 35 USC §102 as allegedly being unpatentable over Diddee (US Pat. Pub. No. 2006/0026256) and Petrack (US Pat. No. 7,412,486) in view of Shiigi (US Pat. Pub. No. 2002/0046249) (Page 22 of Appeal Brief)
Appellant argues, Accordingly, claims 27-28 are allowable at least by virtue of their dependency  from an allowable base claim. Shiigi does not provide the missing features noted above, and the Examiner  does not provide any explanation to the contrary.
In response, the rejection as well as the responses above are proper with respect to claim 26, as such the rejection by the combination made obvious of dependent claims 27-28 are proper and should be maintained.
E. Claim 44 is rejected under 35 USC §103 as allegedly being unpatentable over Diddee (US Pat. Pub. No. 2006/0026256) and Petrack (US Pat. No. 7,412,486) in view of Ranjan (US Pat. Pub. No. 20090054038) (Page 22 of Appeal Brief)
Appellant argues, Accordingly, Appellant essentially repeats the arguments made herein above with respect to claim 26 and apply them to claim 44. Ranjan is not cited as providing the missing features argued herein above and does not otherwise bridge this feature gap.
In response, the rejection as well as the responses above are proper with respect to claim 26, as such the rejection by the combination made obvious of dependent claim 44 is proper and should be maintained.
Page 23 of Appeal Brief,
F. Claim 46 is rejected under 35 USC §103 as allegedly being unpatentable over Diddee (US Pat. Pub. No. 2006/0026256) and Petrack (US Pat. No. 7,412,486) in view of Lovell (US Pat. Pub. No. 2005/0119017) (Page 23 of Appeal Brief)
Appellant argues, Lovell does not even mention script code, let alone the claimed digital telephone message including a script code that, when executed on a recipient device, causes generation and display of a question and a predefined recipient response. Further, Lovell does not even remotely suggest displaying predefined recipient responses. Accordingly, the combination of Diddee, Del Cacho, and Lovell fail to disclose at least the above-noted features.
In response, with respect to claim 26 as responded above, Diddee and Petrack disclose noted features, not Lovell as argued. 
Page 23-24 of Appeal Brief,
Accordingly, the Office relies on combining elements based on Appellants' own teachings to justify a rejection based on obviousness and, thus, relies on improper hindsight in rejecting the claims.
In response, both the rejection and the responses above depend solely on the disclosures of the prior art individually and the combination thereof hence cannot be said based on improper hindsight. According the rejection of claim 46 is proper and should be maintained.
Page 24 of Appeal Brief,
G. Claim 66 is rejected under 35 USC §103 as allegedly being unpatentable over Diddee (US Pat. Pub. No. 2006/0026256) and Petrack (US Pat. No. 7,412,486) in view of Yoshimachi (US Pat. Pub. No. 2006/0240857)

In response, with respect to claim 26 as responded above, Diddee and Petrack disclose noted features, not Yoshimachi as argued. 
Page 25 of Appeal Brief,
Appellant argues, Accordingly, the Office relies on combining elements based on Appellants' own teachings to justify a rejection based on obviousness and, thus, relies on improper hindsight in rejecting the claims.
In response, both the rejection and the responses above depend solely on the disclosures of the prior art individually and the combination thereof hence cannot be said based on improper hindsight. According the rejection of claim 66 is proper and should be maintained.
H. Claim 84 is not properly rejected under 35 USC §103 as allegedly being unpatentable over Diddee (US Pat. Pub. No. 2006/0026256) and Petrack (US Pat. No. 7,412,486) in view of Wolf (US Pat. Pub. No. 2008/0062133) (Page 25 of Appeal Brief)
Page 25 of Appeal Brief, 
Appellant argues, Accordingly, Appellant essentially repeats the arguments made herein above with respect to claim 26 and apply them to claim 84. Wolf is not cited as providing the features argued herein above and does not otherwise bridge this feature gap.

Appellant argues, Accordingly, the Office relies on combining elements based on Appellants' own teachings to justify a rejection based on obviousness and, thus, relies on improper hindsight in rejecting the claims.
In response, both the rejection and the responses above depend solely on the disclosures of the prior art individually and the combination thereof hence cannot be said based on improper hindsight. According the rejection of claim 84 is proper and should be maintained.
I. Claim 85 is not properly rejected under 35 USC §103 as allegedly being unpatentable over Diddee (US Pat. Pub. No. 2006/0026256) and Petrack (US Pat. No. 7,412,486) in view of Tull (US Pat. Pub. No. 2009/0172103) (Page 26 of Appeal Brief)
Page 26 of Appeal Brief,
Appellant argues, Accordingly, Appellant essentially repeats the arguments made herein above with respect to claim 26 and applies them to claim 85. Tull is not cited as providing the features argued herein above and does not otherwise bridge this feature gap.
In response, with respect to claim 26 as responded above, Diddee and Petrack disclose noted features, not Tull as argued. 
Appellant argues, Accordingly, the Office relies on combining elements based on Appellants' own teachings to justify a rejection based on obviousness and, thus, relies on improper hindsight in rejecting the claims.

J. Claim 95 is not properly rejected under 35 USC §103 as allegedly being unpatentable over Diddee (US Pat. Pub. No. 2006/0026256) and Petrack (US Pat. No. 7,412,486) in view of Teeple (US Pat. Pub. No. 2002/0120779) (Page 26 of Appeal Brief) 
Page 27 of Appeal Brief,
Appellant argues, Accordingly, Appellant essentially repeats the arguments made herein above with respect to claim 26 and applies them to claim 95. Teeple is not cited as providing the features argued herein above and does not otherwise bridge this feature gap.
In response, with respect to claim 26 as responded above, Diddee and Petrack disclose noted features, not Teeple as argued. 
Appellant argues, Accordingly, the Office relies on combining elements based on Appellants' own teachings to justify a rejection based on obviousness and, thus, relies on improper hindsight in rejecting the claims.
In response, both the rejection and the responses above depend solely on the disclosures of the prior art individually and the combination thereof hence cannot be said based on improper hindsight. According the rejection of claim 95 is proper and should be maintained.
Claim 98 is not properly rejected under 35 USC §103 as allegedly being unpatentable over Diddee (US Pat. Pub. No. 2006/0026256) and Petrack (US Pat. No. 7,412,486) in view of Pauker (US Pat. Pub. No. 2005/0071632) (Page 27 of Appeal Brief) 
Page 27 of Appeal Brief,
Appellant argues, Accordingly, Appellant essentially repeats the arguments made herein above with respect to claim 26 and applies them to claim 98. Paulker is not cited as providing the features argued herein above and does not otherwise bridge this feature gap.
In response, with respect to claim 26 as responded above, Diddee and Petrack disclose noted features, not Paulker as argued.
Page 28 of Appeal Brief,
Appellant argues, Accordingly, the Office relies on combining elements based on Appellants' own teachings to justify a rejection based on obviousness and, thus, relies on improper hindsight in rejecting the claims.
In response, both the rejection and the responses above depend solely on the disclosures of the prior art individually and the combination thereof hence cannot be said based on improper hindsight. According the rejection of claim 98 is proper and should be maintained.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        

Conferees:
/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        
/GEORGE ENG/Supervisory Patent Examiner, Art Unit 2699                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.